Citation Nr: 1701753	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-37 960	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Comninos, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November, 2016, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702 (e) (2016).  Accordingly, the Board will proceed without further delay.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an initial evaluation rating in excess of 20 percent for service-connected diabetes mellitus, type II, the Veteran has asserted that his symptoms have worsened since the last VA examination in October of 2011. 

The Veteran submitted a statement in July of 2011 stating he is now on insulin and suggesting his condition worsened.  The Veteran also submitted, in December of 2016, through his representative, an appellate brief wherein the suggestion is also made that his condition has worsened.  In addition, the Board finds persuasive the Veteran's argument that said VA examination, having been conducted in excess of 63 months ago, is too old to adequately evaluate the current state of his condition.  

Indeed, where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination.   Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  As it has been more than five years since the Veteran has been provided with VA examinations concerning his condition and as he has asserted a worsening of his condition, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected diabetes mellitus, type II.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all sources of treatment for his diabetes mellitus since October of 2011.  After obtaining all necessary authorizations, attempt to obtain these identified records and associate them with the Veteran's claims file.  If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file.

2. Schedule the Veteran for a VA diabetes mellitus examination.  The examiner must review the claims file and note that review in the examination report.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should render specific findings as to the existence, extent, and frequency of all symptoms of the Veteran's service-connected diabetes mellitus disability.  The examiner should also provide an opinion as to the Veteran's restricted diet, his intake of insulin or other hypoglycemic agents, and whether or not the Veteran requires a regulation of activities.  The examiner should also provide an assessment of the severity of the Veteran's service-connected diabetes mellitus disability, specifically commenting upon the impact of the disability on the Veteran's social and occupational functioning. 

3. Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

